DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 1 January 2022. As directed by the amendment: claims 1 and 13 have been amended. Thus claims 1-20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see REMARKS, filed 13 January 2022, with respect to the rejection(s) of claim(s) 1 and 13 under Cabiri (US 2010/0168683 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schiendzielorz (US 2017/0258994 A1) and Caspers (US 2017/0258987 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schiendzielorz (US 2017/0258994 A1) in view of Caspers (US 2017/0258987 A1).
Regarding claim 1, Schiendzielorz discloses a drug delivery device comprising: a drug container (120 Fig 1) containing a fluid (122 Fig 1); a drive system (123 Fig 1); a power and control system ([0047], battery 140 and controller 101 Fig 1); a timer ([0052] ”a timer”); and a needle insertion mechanism (the key components 102,103,104 and the needle inserter 111 Fig 1 make up a needle insertion mechanism because insertion of the key into the opening causes insertion of the needle [0023], [0048], the examiner notes only the component 111 of Schiendzielorz is called the needle insertion mechanism, however, the key components are being used as part of the whole needle insertion mechanism for this limitation) configured to be mechanically activated by a user ([0071] the user inserts the key into the cavity) and comprising a mechanical trigger (the key 104 is the mechanical trigger of the needle insertion mechanism Fig 1) in operable arrangement with the power and control system ([0050] the controller 101 is in operable arrangement with the key components 102,103,104 through the sensing arrangement 103 Fig 1 and operably controls the inserter 111); wherein activation of the needle insertion mechanism initiates insertion of a cannula into a target ([0050] “In response to detecting by the controller that the sensing arrangement 130 of the bolus injector device 100 has sensed the presence of the key device 104 in the cavity 102 […] the controller 101 powers the needle insertion mechanism 111 […] the needle 110 begins insertion into the user's tissue through the needle aperture 114.”) and concurrently initiates the power and control system to enter a delay mode for a predetermined duration which is monitored by the timer ([0052] “The medicament delivery may commence immediately in response to the detecting that the needle insertion is complete or it may require another trigger condition. […] The trigger may alternatively be a timer expiring, where a timer is started when the needle insertion is detected to be complete at step 2A.4. For instance, the medicament delivery may start 5 or 10 seconds after the needle insertion is detected to be complete.) and further wherein at the completion of the predetermined duration the power and control system enters a delivery mode ([0052] the commencement of medicament delivery is the entry to the delivery mode) in which the power and control system causes the drive system to initiate delivery ([0052] “the controller 101 controlling the medicament expelling driver 123 to supply force on the plunger 121”) of the fluid (122 Fig 1) from the drug container (120 Fig 1) through the needle insertion mechanism (the fluid would flow through the part 111 Fig 1) and to the target ([0052] “starting the medicament delivery comprises the controller 101 controlling the medicament expelling driver 123 to supply force on the plunger 121. This may expel the medicament 122 from the medicament cartridge 120 through the medicament delivery aperture 125 and along the medicaments delivery tube 124, and through the bore of the needle 110 into the tissue of the user.”), the mechanical trigger (the key 104 Fig 1) of the needle insertion mechanism acting upon the power and control system to activate the power and control system to enter the delay mode (the key 104 acts upon the power and control system 101 though the sensor 130 to initiate the needle insertion and trigger conditions [0052]).
However, Schiendzielorz fails to disclose the needle insertion mechanism initiates the power and control system to enter a delay mode concurrent with the initiation of insertion of a cannula into a target.
Caspers teaches a timer ([0096] “a count-down timer”), wherein activation of the needle insertion mechanism ([0087] “the patient actuates a switch 38 on the housing”) initiates insertion of a cannula into a target (S2 Fig 5, “Cause injection element to extend into subcutaneous tissue in response to actuation of user operable switch”, [0087] “The device 1 is configured to respond by causing the cannula 6 or other injection element to extend through the aperture 22 in the housing 2 and into the body tissue of the patient.”) and concurrently initiates the power and control system to enter a delay mode ([0097] “The timing element may be configured to count down the fixed count-down period in response to the initial activation of the device 1 by the patient”) for a predetermined duration ([0097] “fixed count-down period”) which is monitored by the timer ([0097] “The timing element”). It would have been obvious to one of ordinary skill in the art for the needle insertion mechanism of Schiendzielorz to initiate the power and control system to enter a delay mode concurrent with the initiation of insertion of a cannula into a target as taught by Caspers since such a modification is the result of a simple substitution of one known element (delay mode entered upon completion of ([0097] “The timing element may be configured to count down the fixed count-down period in response to the initial activation of the device 1 by the patient (e.g. following operation of the switch 38 referred to above). Alternatively, the timing element may be configured to count down the fixed count-down period in response to the extension of the cannula 6 or other injection element from the housing 2.”).
Regarding claim 2, modified Schiendzielorz teaches the drug delivery device of claim 1. Schiendzielorz further teaches further comprising a sensor (130 Fig 1) and wherein actuation of the sensor causes the power and control system to enter the delay mode (Schiendzielorz in view of Caspers includes a power and control system that enters the delay mode upon insertion of the key which is detected by the sensor 130 Fig 1). Another embodiment of the sensor of Schiendzielorz teaches the sensor is a switch (130 Fig 4, [0069] “the sensing arrangement 130, which in this embodiment is an electrical switch”, [0081]). It would have been obvious for the sensor of modified Schiendzielorz to be a status switch because Schiendzielorz teaches the sensor embodiments as alternative configurations.
Regarding claim 3, modified Schiendzielorz teaches the drug delivery device of claim 2. Modified Schiendzielorz further teaches wherein the status switch is configured to be actuated by contact with the trigger of the needle insertion mechanism after activation of the needle insertion mechanism (after the key 104 has been inserted into the cavity by the user, the switch is configured to be actuated, See switch in actuated position shown in Fig 3B).
Regarding claim 4, modified Schiendzielorz teaches the drug delivery device of claim 3. Schiendzielorz further teaches wherein the needle insertion mechanism is a rotational needle insertion (the fingers 160-165 Fig 4 rotate downward as the key is inserted, activating the needle insertion mechanisms) and rotation of a portion of the needle insertion mechanism causes contact with the status switch (the fingers 160-165 are rotated down, causes the key to stay in contact with the switch 130 Fig 4).  
Regarding claim 7, modified Schiendzielorz teaches the drug delivery device of claim 1. Schiendzielorz further teaches wherein the drive system causes a bolus delivery of the fluid [0103].
Regarding claim 13, Schiendzielorz discloses a method of drug delivery comprising:-3-3487138.v1 initiating insertion of a cannula into a target ([0050] “In response to detecting by the controller that the sensing arrangement 130 of the bolus injector device 100 has sensed the presence of the key device 104 in the cavity 102 […] the controller 101 powers the needle insertion mechanism 111 […] the needle 110 begins insertion into the user's tissue through the needle aperture 114.”)  upon manual activation of a needle insertion mechanism (the key components 102,103,104 and the needle inserter 111 Fig 1 make up a needle insertion mechanism because insertion of the key into the opening causes insertion of the needle [0023], [0048]) by a user ([0071] the user manually inserts the key into the cavity); initiating a delay mode of a power and control system ([0052] “The medicament delivery may commence immediately in response to the detecting that the needle insertion is complete or it may require another trigger condition. […] The trigger may alternatively be a timer expiring, where a timer is started when the needle insertion is detected to be complete at step 2A.4. For instance, the medicament delivery may start 5 or 10 seconds after the needle insertion is detected to be complete.), manual activation of the needle insertion mechanism causing a mechanical trigger (the key 104 is the mechanical trigger of the needle insertion mechanism Fig 1) of the needle insertion mechanism to act upon the power and control system  to activate the power and control system to enter the delay mode (the key 104 acts upon the power and control system 101 though the sensor 130 to initiate the needle insertion and trigger conditions [0052]); entering a delivery mode of the power (([0052] “the controller 101 controlling the medicament expelling driver 123 to supply force on the plunger 121”, the commencement of medicament delivery is the entry to the delivery mode); and upon entering the delivery mode, activating a drive system (123 Fig 1) to initiate delivery of a fluid (122 Fig 1) from a drug container (120 Fig 1), through the needle insertion mechanism and to a target ([0052] “starting the medicament delivery comprises the controller 101 controlling the medicament expelling driver 123 to supply force on the plunger 121. This may expel the medicament 122 from the medicament cartridge 120 through the medicament delivery aperture 125 and along the medicaments delivery tube 124, and through the bore of the needle 110 into the tissue of the user.”). 
However, Schiendzielorz fails to disclose the initiating of the delay mode of the power and control system is concurrent with the initiating of the insertion of the cannula.
Caspers teaches wherein activation of the needle insertion mechanism ([0087] “the patient actuates a switch 38 on the housing”) initiates insertion of a cannula into a target (S2 Fig 5, “Cause injection element to extend into subcutaneous tissue in response to actuation of user operable switch”, [0087] “The device 1 is configured to respond by causing the cannula 6 or other injection element to extend through the aperture 22 in the housing 2 and into the body tissue of the patient.”) and concurrently initiates the power and control system to enter a delay mode ([0097] “The timing element may be configured to count down the fixed count-down period in response to the initial activation of the device 1 by the patient”). It would have been obvious to one of ordinary skill in the art for the needle insertion mechanism of Schiendzielorz to initiate the power and control system to enter a delay mode concurrent with the initiation of insertion of a cannula into a target as taught by Caspers since such a modification is the result of a simple substitution of one known element (delay mode entered upon completion of cannula insertion) for another (delay mode entered upon needle insertion mechanism activation) to achieve a predictable result (enter a delay mode to count down to drug ([0097] “The timing element may be configured to count down the fixed count-down period in response to the initial activation of the device 1 by the patient (e.g. following operation of the switch 38 referred to above). Alternatively, the timing element may be configured to count down the fixed count-down period in response to the extension of the cannula 6 or other injection element from the housing 2.”).
Regarding claim 14, modified Schiendzielorz teaches the method of claim 13. Schiendzielorz further teaches further comprising actuating a sensor (130 Fig 1) (the key 104 contacts the sensor 130 upon insertion into the cavity Fig 1). Another embodiment of the sensor of Schiendzielorz teaches the sensor is a switch (130 Fig 4, [0069] “the sensing arrangement 130, which in this embodiment is an electrical switch”, [0081]). It would have been obvious for the sensor of modified Schiendzielorz to be a status switch because Schiendzielorz teaches the sensor embodiments as alternative configurations.
Regarding claim 15, modified Schiendzielorz teaches the method of claim 14. Schiendzielorz further teaches wherein the status switch is actuated by contact with the trigger of the needle insertion mechanism (the key 104 contacts the sensor 130 upon insertion into the cavity Fig 1).
Claims 5-6, 8, 11-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiendzielorz (US 2017/0258994 A1) in view of Caspers (US 2017/0258987 A1) and Both et al. (US 2011/0166512 A1).
Regarding claim 5, modified Schiendzielorz teaches the drug delivery device of claim 1. However, fails to disclose while in the delay mode the power and control system intermittently enters a communication mode in which the power and control system provides a delay mode indicator.
Both et al. teaches the power and control system (18 “power pack”, 40 “control unit” Fig 5) intermittently enters a communication mode (¶0099, “flashing light”) in which the power and control (28, Fig 2 ¶0106). It would have been obvious to one of ordinary skill at the time of effective filing for while in the delay mode the power and control system intermittently enters a communication mode in which the power and control system provides a delay mode indicator to indicate the status of the device to the user so the user doesn’t move the device out of position at the wrong time.
Regarding claim 6, modified Schiendzielorz teaches the drug delivery device of claim 5. Both et al. further teaches the delay mode indicator is a visual indication (28 Fig 2, ¶0046 “LEDs”).
Regarding claim 8, modified Schiendzielorz teaches the drug delivery device of claim 1. However, fails to disclose the power and control system causes activation of an end-of-delivery indicator at completion of delivery of the fluid.
Both et al. teaches a power and control system (18 “power pack”, 40 “control unit” Fig 5) that can cause activation of an end-of-delivery indicator at completion of delivery of the fluid (¶0045 “okay-to-remove status signal”). It would have been obvious to one of ordinary skill at the time of effective filing for the power and control system to cause activation of an end-of-delivery indicator at completion of delivery of the fluid to indicate to the user when it is okay to remove the device.
Regarding claim 11, modified Schiendzielorz discloses the drug delivery device of claim 1. However, fails to disclose the power and control system causes activation of a delivery mode indicator upon entering the delivery mode.
Both et al. teaches the power and control system (18 “power pack”, 40 “control unit” Fig 5) causes activation of a delivery mode indicator upon entering the delivery mode (¶0042 “dispensing status signal”). It would have been obvious to one of ordinary skill at the time of effective filing for the power and control system to be able to cause activation of a delivery mode indicator upon entering the delivery mode to indicate to the user the dispensing status so the user does not remove the device during delivery accidentally.
Regarding claim 12, modified Schiendzielorz discloses the drug delivery device of claim 11. Both et al. further teaches the delivery mode indicator is a visual indication (¶0045 “flashing yellow light”).
Regarding claim 16, modified Schiendzielorz teaches the method of claim 13. However, fails to disclose while in the delay mode, the power and control system intermittently entering a communication mode to provide a delay mode indicator.
Both et al. teaches a power and control system (18 “power pack”, 40 “control unit” Fig 5) intermittently enters a communication mode (¶0099, “flashing light”) to provide a mode indicator (28, Fig 2 ¶0106). It would have been obvious to one of ordinary skill at the time of effective filing to provide a mode indicator to indicate the delay mode so the user doesn’t move the device out of position at the wrong time.
Regarding claim 18, modified Schiendzielorz teaches the method of claim 13. However, fails to disclose the power and control system causing activation of a delivery mode indicator upon entering the delivery mode.
Both et al. teaches a power and control system (18 “power pack”, 40 “control unit” Fig 5) causing activation of a delivery mode indicator upon entering the delivery mode (¶0042 “dispensing status signal”). It would have been obvious to one of ordinary skill at the time of effective filing for the power and control system to cause activation of a delivery mode indicator upon entering the delivery mode to indicate to the user the dispensing status so the user does not remove the device during delivery accidentally.
Regarding claim 19, modified Schiendzielorz teaches the method of claim 13. However, fails to disclose the power and control system causes activation of a needle insertion mechanism (NIM) request notification if the needle insertion mechanism is not activated within a predetermined time after activation of the power and control system.
 (18 “power pack”, 40 “control unit” Fig 5) causes activation of a NIM request notification (“no body contact signal”, ¶0045) if the needle insertion mechanism is not activated within a predetermined time (immediately) after activation of the power and control system. It would have been obvious to one of ordinary skill at the time of effective filing for the power and control system to cause causing activation of a NIM request notification if the needle insertion mechanism is not activated within a predetermined time after activation of the power and control system to alert the user that there is no body contact and prompt action.
Regarding claim 20, modified Schiendzielorz teaches the method of claim 13. However, fails to disclose the power and control system causing activation of an end-of-delivery indicator at completion of delivery of the fluid.
Both et al. teaches a power and control system (18 “power pack”, 40 “control unit” Fig 5) causing activation of an end-of-delivery indicator at completion of delivery of the fluid (¶0045 “okay-to-remove status signal”). It would have been obvious to one of ordinary skill at the time of effective filing for the power and control system to cause activation of an end-of-delivery indicator at completion of delivery of the fluid to indicate to the user when it is okay to remove the device.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schiendzielorz (US 2017/0258994 A1) in view of Caspers (US 2017/0258987 A1) and Cabiri (US 2011/0178472 A1), hereinafter Cabiri ‘472.
Regarding claim 9, modified Schiendzielorz teaches the drug delivery device of claim 1. Schiendzielorz teaches activation of the power and control system in response to the user operating an electrical switch [0048]. However, modified Schiendzielorz is silent to the switch being an on-body sensor, the on-body sensor configured to detect proximity of the drug delivery device to the target.
Cabiri ‘472 discloses switch being an on-body sensor (32 Fig 6), the on-body sensor configured to detect proximity of the drug delivery device to the target, actuation of the on-body sensor causing (32, 78 Fig 6, ¶0034).  It would have been obvious to one of ordinary skill at the time of effective filing to include an on body sensor configured as above to control deployment of a needle or cannula and prevent accidental deployment when the device is not placed on the skin.
Regarding claim 17, modified Schiendzielorz teaches the drug delivery device of claim 13. Schiendzielorz teaches activation of the power and control system in response to the user operating an electrical switch [0048]. However, modified Schiendzielorz is silent to the switch being an on-body sensor.
Cabiri ‘472 discloses an on-body sensor (32 Fig 6), the on-body sensor configured to detect proximity of the drug delivery device to the target, actuation of the on-body sensor causing activation of the power and control system (32, 78 Fig 6, ¶0034).  It would have been obvious to one of ordinary skill at the time of effective filing to include an on body sensor configured as above to control deployment of a needle or cannula and prevent accidental deployment when the device is not placed on the skin.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schiendzielorz (US 2017/0258994 A1) in view of Caspers (US 2017/0258987 A1) and Cabiri ‘472 (US 2011/0178472 A1), and Both et al. (US 2011/0166512 A1).
Regarding claim 10, modified Schiendzielorz teaches the drug delivery device of claim 9. However, fails to disclose the power and control system causes activation of a needle insertion mechanism (NIM) request notification if the needle insertion mechanism is not activated within a predetermined time after activation of the power and control system.
Both et al. discloses a power and control system (18 “power pack”, 40 “control unit” Fig 5) that could cause activation of a needle insertion mechanism (NIM) request notification (“no body contact signal” [0045]) if the needle insertion mechanism is not activated within a predetermined time (immediately being the time taught, however, any predetermined time is possible considering the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/25/2022